DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, 13-17, 19-24, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volinsky (5,342,379).
Regarding 1, Volinsky teaches a knife blade assembly selectively connectable to a knife handle, the knife blade assembly comprising: 
a tang 20 having a forward end and a rear end, 
a blade 42 including a front tip  and a rear portion opposite the front tip, the rear portion being connected to the forward end of the tang, the blade having a cutting edge and an opposite non-cutting edge, the blade having opposite first and second side faces, the blade lying in a blade plane that intersects the cutting edge and the non-cutting edge, the first and second side faces being positioned on respective opposite first and second sides of the blade plane, the first side face facing in a first direction transversely with respect to the cutting edge, and the second side face facing in a second direction transversely with respect to the cutting edge,
a first retainer 66 connected to the tang, the first retainer including a first catch 68 located to the first side of the blade plane, the first catch being resiliently movable with respect to the tang to move into locking engagement with the knife handle to lock the blade in an installed position on the knife handle.
See Fig. 1.
Regarding claim 2, a first arm 66 carrying the first catch 68 is best seen in Fig. 1.
Regarding claim 3, a first fulcrum (connection between elements 20 and 66) of the first arm 66 is best seen in Fig. 1.
Regarding claim 4, the first catch 68 rearward of the first fulcrum is best seen in Fig. 1.
Regarding claim 5, the first catch 68 extending in a lateral direction away from the tang 20 is best seen in Fig. 1.
Regarding claim 6, a first press surface (outer surface of element 68) is best seen in Fig. 1.
Regarding claim 7, a first cam surface (inclined surface of element 68) is best seen in Fig. 1.
Regarding claim 9, a second retainer 66 having a second catch 68 is best seen in Fig. .
Regarding claim 10, the first retainer having a first arm (left 66) carrying the first catch (left 68) and the second retainer having a second arm (right 66) carrying the second catch (right 68) are best seen in Fig. 1.
Regarding claim 11, a first fulcrum of the first arm and a second fulcrum of the second arm defined by a connection between elements 66 and 20 are best seen in Fig. 1.
Regarding claim 13, the first and second catches resiliently moving between a deflected position and a locking position is best seen in Fig. 1.
Regarding claims 14-16, a first press surface and a second press surface (outer surface of left and right elements 68) positioned on both sides of the tang 20 are best seen in Fig. 1.
Regarding claim 17, the inclined surface of element 68 defining a cam surface for the first catch and the second catch is best seen in Fig. 1.
Regarding claim 19, the knife handle 12 receiving the tang 20 when the elements 68 are in the apertures 18 is best seen in Fig. 1.
Regarding claim 20, Volinsky teaches a knife blade assembly selectively connectable to a knife handle, the knife blade assembly comprising: 
a blade 42 having a front tip and a rear portion opposite the tip, 
a tang 20 having a forward end and a rear end opposite the forward end, the forward end connected to the rear portion of the blade, 
a first lock surface (the L-shaped corner formed by elements (66, 68)) engageable with the knife handle to releasably lock the blade assembly in an installed position on the knife handle, 
a first press surface (outer surface of left element 68) carried by and movable with respect to the tang, the first press surface being located forward from the lock surface (when the knife is viewed sideway) and arranged to unlock the blade assembly from the knife handle responsive to manual pressing on the first press surface.
See Fig. 1.	
Regarding claim 21, the first lock surface movable with respect to the tang 20 is best seen in Fig. 1.
Regarding claim 22, an arm 66 and a fulcrum (connection between elements 66 and 20) are best seen in Fig. 1.
Regarding claim 23, a second press surface (outer surface of right element 68) carried by and movable with respect to the tang is best seen in Fig. 2.
Regarding claim 24, the knife handle 12 receiving the tang 20 when the elements 68 are in the apertures 18 is best seen in Figs. 1-2.
Regarding claim 33, the fulcrum located forward (lower left direction) of the press surface is best seen in Fig. 1.
Claims 1-4, 8-11, 13-15, 17-24 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (2017/0190042).
Regarding 1, Yu teaches a knife blade assembly 20 selectively connectable to a knife handle 10, the knife blade assembly comprising: 
a tang 23 having a forward end and a rear end, 
a blade including a front tip 30 and a rear portion 22 opposite the front tip, the rear portion being connected to the forward end of the tang, the blade having a cutting edge and an opposite non-cutting edge, the blade having opposite first and second side faces, the blade lying in a blade plane that intersects the cutting edge and the non-cutting edge, the first and second side faces being positioned on respective opposite first and second sides of the blade plane, the first side face facing in a first direction (upper direction as seen in Fig. 2) transversely with respect to the cutting edge, and the second side face facing in a second direction (lower direction as seen in Fig. 2) transversely with respect to the cutting edge, 
a first retainer 24 connected to the tang, the first retainer including a first catch 242 (left 242) located to the first side of the blade plane, the first catch being resiliently movable with respect to the tang to move into locking engagement with the knife handle to lock the blade in an installed position on the knife handle.
See Figs. 2 and 5.
Regarding the limitation “a first catch located to the first side of the blade plane”, element 242 has a thickness extending in the first direction and the second direction. The upper section of element 242 defines a first catch that extends laterally with respect to the blade plane in the first direction (extending upwardly as seen in Fig. 2).
Regarding claim 2, a first arm 241 (left arm) carrying the first catch 242 is best seen in Fig. 2.
Regarding claim 3, a first fulcrum (connection between elements 241 and 22) of the first arm 241 is best seen in Fig. 2.
Regarding claim 4, the first catch 242 rearward of the first fulcrum is best seen in Fig. 2.
Regarding claim 8, a collar 22 is best seen in Fig. 1.
Regarding claims 9 and 10, the right element 242 has a thickness extending in the first direction and the second direction. The lower section of element 242 defines a second catch that extends laterally with respect to the blade plane in the second direction (extending downwardly as seen in Fig. 2). Together, two elements 242 define two retainers of the knife blade assembly.
Regarding claim 11, a first fulcrum of the first arm (left 241) and a second fulcrum of the second arm (right 241) defined by a connection between elements 241 and 22 are best seen in Fig. 2.
Regarding claim 13, the first and second catches resiliently moving between a deflected position and a locking position is best seen in Figs. 1-2.
Regarding claims 14-15, a first press surface and a second press surface (outer surface of left and right elements 242) positioned on both sides of the tang 23 are best seen in Fig. 1.
Regarding claim 17, a curved outer surface of element 242 defining a cam surface for the first catch and the second catch is best seen in Fig. 1.
Regarding claim 18, a collar 22 is best seen in Fig. 1.
Regarding claim 19, the knife handle 10 receiving the tang 23 is best seen in Figs. 1-2.
Regarding claim 20, Yu teaches a knife blade assembly selectively connectable to a knife handle, the knife blade assembly comprising: 
a blade having a front tip 30 and a rear portion 22 opposite the tip, 
a tang 23 having a forward end and a rear end opposite the forward end, the forward end connected to the rear portion of the blade, 
a first lock surface (a surface on left element 242) engageable with the knife handle to releasably lock the blade assembly in an installed position on the knife handle, 
a first press surface (outer surface of left element 242) carried by and movable with respect to the tang, the first press surface being located forward from the lock surface (when the knife is viewed sideway) arranged to unlock the blade assembly from the knife handle responsive to manual pressing on the first press surface.
See Figs. 1-2.
Regarding claim 21, the first lock surface (a surface on left element 242) movable with respect to the tang 23 is best seen in Figs. 1-2.
Regarding claim 22, an arm 241 and a fulcrum (connection between elements 241 and 22) are best seen in Fig. 2.
Regarding claim 23, a second press surface (outer surface of right element 242) carried by and movable with respect to the tang is best seen in Fig. 2.
Regarding claim 24, the knife handle 10 receiving the tang 23 is best seen in Figs. 1-2.
Regarding claim 33, the fulcrum located forward (upper left direction) from the first press surface is best seen in Fig. 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (2017/0190042) in view of Owens (2012/0079723).
Yu teaches the tang receiver 13 of the handle 10 having a sleeve 131 for receiving the tang 23.  
Yu does not teach the sleeve 131 extending to the rear end of the handle.
Owen teaches the art equivalents of arranging a tang 42 and a handle 40 that the tang extends partially in the handle or fully to a rear end of the handle 40.  See Fig. 1 and para. [0032].
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the tang in Yu extending to the rear end of the handle since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.  When the tang extends to the rear end of the handle, the sleeve 131 extends to the rear end of the handle for accommodating the tang, and the tang and the sleeve are visible at the rear end.
Furthermore, to extend the tang to the rear end of the handle increases a contact area between the tang and the handle which helps the handle retaining the tang better to reduce the movement of the blade relative to the handle during an operating process.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (2017/0190042) in view of Collins (3,930,309).
Yu teaches the invention substantially as claimed except for the handle comprising a handle body and a sleeve. 
Collins teaches a handle 11 comprising a handle body (40, 41) and a sleeve 28 made from casting material.  See Fig. 1. Although Colins does not explicitly teach the material of the handle body (40, 41), it is known in the art that the handle body is made from wood or plastic for comfort gripping and the casting material of the sleeve is for increase structural strength of the knife.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make to handle in Yu having a sleeve made from casting material for increase structural strength for the knife blade assembly.
Response to Arguments
Applicant's arguments filed on 05/31/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect to claim 1, Volinsky reference is introduced to teach the retainer extending laterally with respect to the blade. 
Regarding Applicant’s argument with respect to Yu, Yu reference reads on the catches extending laterally with respect to the blade surface.  The catch 242 has a thickness extending laterally with respect to the blade surface.  The section on one side of the blade surface defines a first catch. Therefore, Yu reads on the first catch located on one side of the blade.

    PNG
    media_image1.png
    1250
    930
    media_image1.png
    Greyscale


Regarding Applicant’s argument with respect to claim 20, as one looks at the catch sideway, the press surface is forward with respect to the lock surface.


    PNG
    media_image2.png
    1206
    1010
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724